DISMISS; Opinion Filed October 17, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01261-CV

                         IN THE INTEREST OF S.M.B, A CHILD

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-51444-2008

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                     Opinion Per Curiam
       The Court has before it appellant’s October 14, 2013 motion to dismiss. We GRANT the

motion and DISMISS this appeal. We DIRECT the Clerk of the Court to transfer the reporter’s

record and exhibits filed in this case to cause number 05-13-01228-CV, In re Bergenholtz, and to

place those documents under seal.




                                                           PER CURIAM



131261F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.M.B, A CHILD                  On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-01261-CV                                 Trial Court Cause No. 366-51444-2008.
                                                   Opinion delivered Per Curiam. Justices
                                                   FitzGerald, Francis and Myers sitting for the
                                                   Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee recover her costs of this appeal from appellant.


Judgment entered this 17th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




131261.docx                                  –2–